Case 20-10599-JDW        Doc 17     Filed 05/11/20 Entered 05/11/20 13:55:12            Desc Main
                                   Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

       IN RE: DORIAN HOLT                                            Case No. 20-10599

                 CREDITOR'S, BANK OF HOLLY SPRINGS’, MOTION
                    FOR ABANDONMENT AND RELIEF FROM
                    AUTOMATIC STAY AND CO-DEBTOR STAY

       COMES NOW, the Creditor, Bank of Holly Springs, by and through its attorney of

record, and files this its Motion for Abandonment and Relief from Automatic Stay and Co-

Debtor Stay, and in support thereof, would respectfully show unto this Honorable Court, as

follows:

                                                (1)

       On February 10, 2020, Debtor filed for relief under Chapter 13 of the United States

Bankruptcy Code.

                                                (2)

       Creditor would show that the creditor holds an interest in the following property which

secures this debt namely, a 2016 Chevrolet Equinox, VIN#2GNALCEK1G6119286, 2007 BMW

525, VIN#WBANE53577CW63910 and a 2002 Ford Mustang, VIN#1FAFP40402F122993.

                                                (3)

       That the Debtor and co-maker, Regina Gray, have not been making the payments on the

subject debt.

                                                (4)

       That the trustee and the debtor should abandon any interest that they may have in the

collateral and the stay should be lifted as to the debtor and co-debtor, Regina Gray.
Case 20-10599-JDW        Doc 17     Filed 05/11/20 Entered 05/11/20 13:55:12             Desc Main
                                   Document      Page 2 of 3

       WHEREFORE, Premises Considered, Creditor, Bank of Holly Springs, prays that the

Bankruptcy Court will abandon and surrender the above described collateral to Bank of Holly

Springs and grant Bank of Holly Springs relief from the automatic stay as to the debtor and co-

debtor, Regina Gray, to collect the debt or repossess the collateral held by the Creditor herein.

       RESPECTFULLY SUBMITTED, this the 11th day of May, 2020.

                                                     Bank of Holly Springs, Creditor
                                                     AKINS & ADAMS, P. A.



                                                     By:/s/ Bart M. Adams
                                                             Bart M. Adams
                                                             Attorney for Bank of Holly Springs


AKINS & ADAMS, P. A.
108 E. JEFFERSON STREET
RIPLEY, MISSISSIPPI 38663
(662) 837-9976




                                                 2
Case 20-10599-JDW        Doc 17     Filed 05/11/20 Entered 05/11/20 13:55:12            Desc Main
                                   Document      Page 3 of 3

                                CERTIFICATE OF SERVICE

        I, Bart M. Adams, attorney of record for the Creditor, do hereby certify that the following
parties, being registered with the CM/ECF system, have this day received electronic notification
to:

Locke D. Barkley              sbeasley@barkley13.com

U. S Trustee                  USTPRegion05.AB.ECF@usdoj.gov

Robert H. Lomenick, Esq.      rlomenick@gmail.com

Regina Gray
48A Sycamore Street
Potts Camp, MS 38659

       SO, CERTIFIED, this, the 11th day of May, 2020.

                                                     /s/ Bart M. Adams
                                                     Bart M. Adams
                                                     Attorney for Creditor




                                                 3
